 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDwarranting a finding that theEstrellitacomes within the jurisdictionof the Act, we defer to the law of the flag,which is itself a substantialcontact,10and find that we are without jurisdiction to proceed.Weshall,therefore,dismiss the petition.[The Board dismissed the petition.]MEBIBER RoDGERs,concurring :This is yet another one of those cases in which the Board has beenasked to assert jurisdiction over vessels owned by American ship-owners, but registered under the flags of foreign nations and operatedalmost entirely by foreign citizens.11-WhileI am not persuaded that the so-called jurisdictional factorshere are essentially different from those in a number of cases wherethe Board has justified an assertion of jurisdiction,I concur in dis-missing the instant petition-but for the reasons I asserted in mydissenting opinions in the other cases.'210 SeeLauritzen v. Larsen.345 U.S. 571, 584.11West India FruitandSteamship Company, Inc.,130 NLRB 343;Peninsular dOcci-dental Steamship Company, Inc.,132 NLRB 10;Hamilton Bros., Inc.,133 NLRB 868;Eastern Shipping Corporation,et at.,132 NLRB 930;UnitedFruitCompany,134 NLRB287;Owens-IllinoisGlass Company,136 NLRB 389. See alsoGrace Lind, Inc., 135NLRB 775.19 SeeSociedad National de Marinerosde Honduras (United Fruit Company) v. FrankIV.McCulloch, Chairman,300 F. 2d 222 (D.C.D.C.) ;EmpressaHondurena De Vapores(United Fruit Company) v. Ivan C. McLeod, Regional Director,201 F. Stipp. 82 (C.A. 2).Owens-IllinoisGlassCo. v. McCulloch,et at.,50 LRRDM 2041 (D.C.D.C.), April 13, 1962,enjoining representationelection order in Board Case No. 12-RC-1293.Biscayne Television CorporationandLocalNo. 666,Interna-tionalAlliance of Theatrical Stage Employees and MovingPicture Machine Operators of theUnitedStates andCanada,AFL-CIOBiscayne Television CorporationandLocal 780, InternationalAlliance ofTheatrical Stage Employees and Moving PictureMachine Operators of the United States andCanada, AFL-CIOBiscayne Television CorporationandMotionPicture Film Edi-tors,Local780, InternationalAlliance ofTheatrical StageEmployees and Moving Picture Machine Operators of theUnited States andCanada, AFL-CIO andNational Associa-tion of Broadcast Employees and Technicians,AFL-CIO.Cases Nos. 10-CA.-.4.94.x,12-CA-587, and 12-RC-318.May 31,196?SUPPLEMENTAL DECISION AND ORDEROn November 30, 1959, the Board issued its Decision and Order inthe above-entitledcases,'finding that the Respondent interfered with,1125 NLRB 437.137 NLRB No. 43. BISCAYNE TELEVISION CORPORATION431restrained, and coerced its employees in the exercise of their statutoryrights in violation of Section 8 (a) (1) of the Act, and that it dis-charged newsroom employees Cal Marlin, Charles Filer, and JosephLipari and demoted Hal Weand on August 12, 1958, for union activityin violation of Section 8 (a) (3).With respect to the 8 (a) (1) viola-tion, the Board provided the usual remedy, ordering that the Respond-ent cease and desist from its 8 (a) (1) conduct and post a notice to thateffect.With respect to the 8(a) (3) violations, the Board's remedy orderedimmediate and full reinstatement of the discriminatees to their formeror equivalent positions with backpay, dismissing, if necessary, allpersons hired subsequent to the date of discrimination. It was alsoprovided that if there was not then sufficient work available for thediscriminatees, the Respondent was to distribute all available posi-tions among all of the eligible employees on a nondiscriminatory basisand place the discriminatees on a preferential hiring list.The remedyfurther stated that since the date of the discrimination, the Respond-ent may have permanently reduced its newsroom operation for non-discriminatory economic reasons, and that one or more of the dis-criminatees might have been discharged in the work-force reductioneven if the selection had been made on a nondiscriminatory basis.The Board stated that this possibility was to be taken into considera-tion in determining the amounts of backpay due them.On April 21, 1961, following a petition by the Board for enforce-ment of its Decision and Order, the United States Court of Appealsfor the Fifth Circuit handed down its opinion, in which it affirmed theBoard's findings with respect to the 8(a) (1) and 8(a) (3) violations,but found the Board's remedy improperly left the issue of economicmanagement changes to the compliance stage of the instant proceed-ing and ordered the instant case remanded for further proceedingswith regard to that issue.2On February 10, 1962, following a supplemental hearing held pur-suant to the court's remand decree, Trial Examiner John H. Dorseyissued his Supplemental Intermediate Report, a copy of which isattached hereto, finding, in effect, that the discriminatees herein hadnot been discriminatorily discharged or demoted and recommendingthat the Board find that they are not entitled to reinstatement or back=pay.Thereafter, the General Counsel filed exceptions to the Inter-mediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Leedom, and Fanning].The Board has reviewed the rulings made by theTrial Examinerat the supplemental hearing and finds that no prejudicialerrorwas2N.L.R.B. v. Biscayne Television Corporation,289 F. 2d 338(C.A. 5). 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommitted.The rulings are hereby affirmed.The Board has con-sidered the Supplemental Intermediate Report, the exceptions andbrief, and the entire Supplemental record in this case, and finds meritin the exceptions of the General Counsel and accordingly adopts thefindings, conclusions, and recommendations of the Trial Examineronly to the extent consistent herewith.In accord with the court's opinion, which is the law of the case, wereject the Trial Examiner's findings that the Respondent dischargedMarlin, Filer, and Lipari and demoted Weand on the basis of com-parative ability, and we reaffirm the Board's 8(a) (3) findings withrespect to them.With respect to the remedy, it was stipulated that on June 6, 1960,Filer died; that on October 17 and 20, 1960, respectively, Marlin andLipari declined offers of reinstatement; and that on January 6, 1961,Weand resigned.We therefore find, in accord with the Trial Ex-aminer, that the Respondent has been thereby relieved of its obliga-tion to offier these discriminatees reinstatement to their former orequivalent positions.We further find that Respondent's backpayobligation with respect to each employee terminated no later than thedates set forth above.The question remains as to whether the Respondent's current back-pay obligation terminated at any time before the above dates.Theprimary purpose of the remand and the supplemental hearing was toafford the Respondent the opportunity to establish thatsubsequentto the August 12, 1958, discriminatory discharges and demotion, itmade economic management changes of such a nature as to relieve itof some or all of its backpay obligation, as set forth in the Board'sremedy.The Respondent thereupon sought to show that during thenearly 3-year period since the original hearing in this proceeding, itsuccessfully operated its newsroom with 2 to 3 employees, as comparedwith the 6 employees employed before the date of discriminations.The record, however, fails to establish the Respondent's claim.Thus,there is an unexplained increase in the Resl;,ndent's total newsroomexpenditures for stringer, or free-lance, story purchases from $690in 1958 to $750 in 1961, together with a daily average increase in ex-penditures for that purpose of from $1.89 in 1958 to $2.90 in 1961.There is also the omission from the Respondent's newsroom laborcosts of any expenses chargeable to James Jenkins and Roger Burn-ham, who the Respondent conceded had assisted in newsroom opera-tions during this period.'Additionally, there is no evidence that theRespondent made any significant economic management changessubsequentto the date of the discharges. In these circumstances, we3 The Respondent's only explanation for the omission of Jenkin's expenses was that hewas apparently only a temporary employee.The Respondent described Burnham as anight editor who from time to time assisted the newsroom in camera assignments. BISCAYNE TELEVISION CORPORATION433conclude that the Respondent has failed to establish, and there is nobasis in the record for finding, that absent the discriminations, theRespondent would have terminated Filer, Marlin, or Lipari, or de-moted Weand, at any time after August 12, 1958, and before therespective dates of Filer's death, Marlin's and Lipari's refusal of rein-statement, and Wand's resignation.We therefore find that the Re-spondent has failed to establish that its backpay obligation terminatedat any time before such dates.Accordingly, we fund that the estate of Charles Filer is entitled tobackpay from August 12, 1958, to the date of his death, on June 6,1960; that Cal Marlin is entitled to backpay from August 12, 1958, toOctober 17, 1960, the date of his refusal of reinstatement; that JosephLipari is entitled to backpay from August 12, 1958, to October 20,1960, the date of his refusal of reinstatement; and that Jay Weandis entitled to backpay from August 12, 1958, to January 6, 1961, thedate of his resignation.It is hereby ordered that the Board's Order in the above-entitledcase be, and the same hereby is, amended by striking paragraph 2(a)thereof and by inserting in lieu thereof the following :(a)Make Cal Marlin, the estate of Charles Filer, Joseph Lipari,and Jay Weand whole for any loss of pay suffered by these em-ployees by reason of the discrimination against them, in themanner set forth in the section in the Intermediate Report entitled"The Remedy," as modified by the Board's Supplemental Decisionand Order.It is further ordered that the Appendix to the Board's decision inthe above-entitled case be, and the same hereby is, amended by strikingthe fifth paragraph of the "Notice to All Employees" therein set forthand by substituting in lieu thereof the following :WE WILL make Cal Marlin, the estate of Charles Filer, JosephLipari, and Jay Weand whole for any loss of earnings resultingfrom the discrimination against these employees.SUPPLEMENTAL INTERMEDIATE REPORT PURSUANT TO BOARDORDER UPON REMAND FROM THE UNITED STATES COURT OFAPPEALS FOR THE FIFTH CIRCUITSTATEMENT OF THE CASEThe Boardissued its Decisionand Order on November 30, 1959 (125 NLRB 437),in which it held,interalia,that Biscayne Television Corporation, herein called Re-spondent, had, on August 12, 1958, discharged Cal Marlin, Charles Filer, and JosephLipari; and demoted Jay Weand in violation of the Act. It ordered Respondent tooffer the four employees:immediate and full reinstatement to their former or substantially equiv-alent positions without prejudice to their seniority or other rights and privilegespreviously enjoyed and make each whole for any loss of pay each has sufferedby reason of the discrimination against him,in the manner set forth in the sectionin the Intermediate Report entitled "The Remedy" as modified herein.649856-63-vol. 137-29 434DECISIONS OF NATIONAL LABOR RELATIONS BOARD"The Remedy" which the Board found necessary to effectuate the policies of the Actrelative to the discriminatory discharges and demotion is (125 NLRB at pp. 438, 439) :We have found, in agreement with the Trial Examiner, that the Respondentunlawfully discriminated against Cal Marlin, Charles Filer, and Joseph Lipariby discharging them, and against Jay Weand by demoting him.However, itappears that since the date of the discharges and the demotion the Respondentmay have permanently altered its method of operations, so that it no longerrequires the same number of employees in its news department as it did prior tothe discharges and the demotion. It is therefore possible that some of theseemployees might have been affected in such a curtailment of operations, absentthe Respondent's unfair labor practices.The record, however, furnishes nobasis for determining the order in which these employees might have been dis-charged or demoted.Under these circumstances, we shall order the Respondentto offer these employees immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to their seniority and otherrights and privileges, and in the event that there is insufficient work for Marlin,Filer, and Lipari, or in the event that Weand's former position has been dis-continued, we shall order the Respondent to dismiss, if necessary, all personsnewly hired after the Respondent's discriminationIf there is not then sufficientwork available for them, all available positions shall be distributed among allof the eligible employees without discrimination against any employee becauseof concerted activities, in accordance with the system of seniority or other non-discriminatory practice heretofore applied by the Respondent in the conduct ofitsbusiness.The Respondent shall place those employees, if any, for whomno employment is available, on a preferential list, with priority in accordancewith such system of seniority or other nondiscriminatory practice heretoforeapplied by the Respondent in the conduct of its business, and thereafter offerthem reinstatement as such employment becomes available and before otherpersons are hired for such work.We shall order the Respondent to make whole those employees against whomithas discriminated for any losses that they may have suffered because of theRespondent's discrimination, by payment to each of them of a sum of moneyequal to the amount that he normally would have earned as wages from thedate of such discrimination to the date of the offer of reinstatement, or place-ment on a preferential list, as the case may be, less his net earnings during saidperiod, the backpay to be computed on a quarterly basis in the manner estab-lished by the Board in F.W. Woolworth Company.. .As it is possible, however, that one or more of these employees might havebeen discharged in the reduction of the work force even if the Respondent'sselection has been made on a nondiscriminatory basis, this possibility will betaken into consideration in determining the amounts of backpay due to theseemployees, in compliance with our Order herein.The Board petitioned the United States Court of Appeals for the Fifth Circuit forenforcement of its Order.The opinion of the court issued on April 21, 1961 (289F. 2d 338 C.A. 5).i The court enforced the Board's Order except as to "The Remedy"which it modified.The court held:We think this [The Board's Remedy] is artificial. It is fraught with muchuncertainty which will provoke more controversy, not less.What, and all,these employees are entitled to is the right each would have enjoyed underemployment policies and practices customarily followed by this Employer hadthey not been discriminatorily discharged or demoted.Neither the status as avictim of discrimination nor union membership affords any added rights ofany kind.The discriminatee is neither better, nor worse, off. If under theEmployer's [Respondent's] established employment practices, a discriminatee, atthe time of the layoff, had a right to displace another person in the same job,or in some other job, or had a right to priority in filling vacancies or new posi-tions occurring subsequently in such job or some other jobs or had any othersuch priorities, then the Employer must offer reinstatement (and back wages)in such jobs for such times as such employment practices would accord.Theobverse is equally plain.Under the Act, discrimination by the Employer doesnot compel it to make work for these persons. Such discrimination does notrequire the Employer to discharge or layoff others to provide jobs for thesediscriminatees.Nor does it compel the Employer to give a priority right in1N.L R.B. v. Biscayne Television Corporation BISCAYNE TELEVISION CORPORATION435rehiring as old jobs become vacant or new positions are created.What the Actdoes in this situation is twofold: first, it prohibits altogether anti-union discrim-ination; second, it requires the Employer to accord to these persons whateverrights, privileges and priorities-but no more-they would have had under thenondiscriminatory employment customs, practices and policies followed andapplied by this particular Employer in the exercise of its management preroga-tives.NLRB v. American Steel Building Co., 5Cir., 1960, 278 F. 2d 480.It is obvious from the Board's decision and what we have briefly stated thatfurther proceedings before the Board are essential. It could be most unfair toleave some or all of these contingent uncertainties to coercive compliance pro-ceedings where mistaken action runs the risk of contempt.The further pro-ceedings will determine whether these economic management changes have beenmade, and if so, with respect to each discriminatee the right, if any, to reinstate-ment, back wages and related problems in accordance with the principles hereannounced.Consequently, while thus modified, we approve the order and ineffect enforce it, the matter is remanded for further proceedings.The remedy as specified by the court in its opinion is the law of the case.'Pursuant to the court's remand the Board issued its Order reopening the recordand remanding the proceeding to the Regional Director for further hearing.Thehearing was held before John H. Dorsey, the duly designated Trial Examiner, atMiami, Florida, on October 3, 1961.Respondent and the General Counsel wereeach represented by counsel, and each filed a brief.21.THE DETERMINATIONS TO BE MADECounsel for the General Counsel contended during the course of the hearingand argues in his brief that the rights of the discriminatees to reinstatement andbackpay, as provided for in the Board's Order, are modified by the court's opiniononly if Respondent made "economic management changesafterthe discriminatorychange of August 12, 1958" (emphasis supplied); s or, after the close of the hearingon the issues raised by the pleadings. I do not so construe the court's opinion.According to the court, "the Board acknowledges that reinstatement and conse-quent reimbursement of backpay of the discriminatees cannot be forced on theEmployer [Respondent] if the job of these personshas beenabolished by reductionin forces"; and "the Employer was free to establish that by virtue of these economicnondiscriminatory reasons [reduction in forces], the job of such discriminatee was,or has become, no longer available. In such event the reinstatement (and backpay)would cease as of such moment" 4 [emphasis supplied]; and "The further proceedings[on remand] will determine whether these economic management changes [reduc-tion in forces] have been made, and if so, with respect to each discriminatee theright, if any, to reinstatement, back wages and related problems in accordance withthe principles here announced." 5There is nothing in the court's opinion which makes the application of the prin-ciples enunciated therein dependent on a finding that Respondent "hadpermanentlychanged its method of operation." 6 [Emphasis supplied.]A finding that a changeis "permanent" could only be founded on speculation.II.FINDINGS OF FACTThe findings of fact in the Board's Decision and Order (125 NLRB 437) areres judicata.They are incorporated herein by reference thereto.Suffice to say:insofar as here material, the Board found that Respondent had, on August 12, 1958.dischargedMarlin, Filer, and Lipari and demoted Weand in violation of the Act;and, as remedial action ordered reinstatement and backpay for each of them in themanner set forth in the section of its Decision captioned "The Remedy" (125 NLRBat 440 and 438-439). The court, as stated,supra,enforced the Board's Order exceptas to "The Remedy" which it modified?2Counsel for the Charging Party entered an appearance subsequent to the hearing.Hedid not file a brief.3 Quoted from the General Counsel's brief.* 289 F 2d at p. 339.6 289 F 2d at p. 340.6 Quoted from the Board's Order Reopening Record and Remanding Proceeding toRegional Director for Further Hearing, Issued July 24, 1961.7 289 F. 2d at 340. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Facts adduced at hearing on remandImmediately prior to the discriminatory discharge-demotion occurrence Respond-ent employed in its news department five photographer-reporters-Ben Silver, DickLobo, and discriminatees Weand, Marlin, and Filer; also, one laboratory techniciannot qualified as a photographer-reporter, discriminatee Lipari.On August 12, 1958,itdischarged Marlin, Filer, and Lipari; and demoted Weand from chief photographerto photographer-reporter-laboratoryman and reduced his salary from $110 perweek to $95. Respondent contends that the discharges-demotion were brought aboutdue to a reduction in force resulting from a change in the format of its newscasts,described in the Board's opinion; and the discharges-demotion would have beeneffectuated, as they were, absent the unfair labor practices.Since Filer died on June 6, 1960; Weand resigned on January 6, 1961; and Marlinand Lipari rejected offers of reemployment on October 17 and 20, 1960, respectively,the rights and entitlements of each, under the Board's Order, terminated as of thedate specified for each of these occurrences.From August 12, 1958, to the date of the hearing on remand, October 3, 1961-aperiod of more than 3 years-Respondent has continued the same newscast formatand has operated with three photographer-reporters except for 6 months (September3, 1958, to March 10. 1959) during which period Dick Lobo, a photographer-reporter, was in the military service. In Lobo's absence Respondent operated withtwo photographer-reporters.Respondent adduced evidence that public acceptanceof its newscast has improved as a result of the change of format initiated in 1958.8I find this to be persuasive evidence that Respondent substantially altered its oper-ations when it changed the format of its newcast and having done so it no longerrequired the same number of employees in its news department as it did prior there-to.There remains to be determined whether under Respondent's employment poli-cies and practices, customarily followed, the dischargees, or any of them, had a"right" to continuation of employment in place of the employees retained; and,whetherWeand had a "right" to be continued in the job of chief photographerand/or the pay he had received for that job.1.Contentions of the partiesRespondent contents that the two photographer-reporters (Marlin and Filer) andthe laboratory technician (Lipari) were, and would have been absent its unfair laborpractices, selected for discharge on the basis of comparative ability and Respondent'srequirements; and Weand was demoted since due to the reduction in force it did notneed a chief photographer.The reasons given by Respondent are a defense to rein-statement and backpay provided the "rights," if any, of dischargees-demotee, underemployment policies and practices customarily followed by Respondent, were notabrogated.The General Counsel contends that: (1) Marlin, on the basis of ability and senior-ity, should have been retained in place of Lobo; (2) Weand should be made wholefor the difference in pay between what he received as chief photographer prior toAugust 12, 1958, and as photographer-reporter-laboratory man from that date to thedate of his resignation (January 6, 1961); and (3) the reduction in force wasnot "economic management changes." 92.Respondent's employment policies and practicesEugene Strul, Respondent's news director since 1957, testified that it has alwaysbeen his objective to staff the news department with photographer-reporters who hada degree, or its equivalent, in journalism.The job of the photographer-reporterentails the shooting of the film of a newsworthy event and reporting the story ofthe event.Respondent had some problems arising because a well-qualified pho-tographer did not have the ability to report the story-discriminatee Marlin wascited as an example.This testimony was corroborated by Zeke Segal, a witnesscalled on behalf of the General Counsel. Segal had been Respondent's new assign-ment editor from 1958 until October 1960.He was the immediate supervisor ofthe photographer-reporters.There is nothing in the record which proves that Respondent had any establishedemployment policies and practices, with relationship to the news department, whichsAmerican Research Bureau Rating9 General Counsel's contention that the Board's remedy was modified by the court onlyifRespondent had made permanent changes after the hearing on the meritsis disposedof,supra. BISCAYNE TELEVISION CORPORATION437it customarily followed.Specifically,there is nothing in the record which provesthat a discriminatee,at the time of layoff,had a"right" to displace another personin the same job, or in some other job,or had a"right"to priority in filling vacanciesor new positions occurring subsequently in such job or some other job or had anyother such priorities,or that a demoted employee had a "right"to continue to receivethe rate of pay he had received in an abolished job.The General Counsel raised an issue concerning seniorityrights.The only rele-vant evidence is that in a reduction in force in the news department,made in June1957, two employees were discharged without regard to seniority.I find that thediscriminatees had no "rights"by reason of seniority.The issue as to whether the discriminatees had a priority "right" in filling vacanciesor new positions is moot.The only vacancy for a photographer-reporter occurringafter August 12, 1958, was occasioned by the promotion of Lobo in November 1960.In anticipation of the vacancy Respondent offered it to Marlin and Lipari in October;both rejected it.iOThere is no evidence of creation of new positions.In his brief the General Counsel says:If one thing is clear from the record,it is that Respondent evidently can expandor contract its work force at will,depending apparently on the quality of theservice it decides to offer the public, or the whims of News Director Strut.I so find."There beingno established employment policies and practices which vested jobretention "rights" in any of the employes in the news department, there remains thequestion as to whether the criteria-ability in the light of Respondent's require-ments-was adhered to by Respondent in selecting the employees to be dischargedand demoted in effectuating the August 12, 1958, reduction in force.3.With respect to each discriminatee the right, if any, to reinstatement andback wagesFiler:Zeke Segal, Respondent's news assignment editor and immediate supervisorof the photographer-reporters who was called as a witness on behalf of the GeneralCounsel, testified that Filer was incompetent. I find he was selected for dischargeon the basis of comparative ability.Lipari:Segal testified that Lipari was a laboratory technician not qualified as aphotographer-reporter and upon reduction of the staff was properly selected fordischarge because of his limited ability.The laboratory work, after Lipari's dischargewas performed by the demoted Weand who was also a qualified photographer-reporter.I find that Lipari was selected for discharge on the basis of comparativeability.Marlin:Segal testified that:(1) in his opinion Marlin was "a cracker-jack camera-man" and should have been retained;(2) Strul,Respondent's news director andSegal's superior, had aimed since 1958 to staff the photographer-reporter jobs withpersons having the equivalent of a college degree in journalism; (3) Lobo had theequivalent of a college degree in journalism and was a better reporter than Marlin;(4) he did not have the right to hire or fire; and (5) he had not been consulted byStrul about the selections for discharge but he and Strul often discussed the respectiveabilities of the photographer-reporters.Strul's uncontradicted testimony is that Segal "complained on a number of oc-casions about his [Marlin's] inability to bring in the facts and information with thestory that he filmed."Since the ultimate decision as to ability and selection for discharge was vested inStrul; and, it having been proven that Lobo was possessed of the qualifications whichStrul sought, I find that Marlin was discharged rather than Lobo on the basis ofcomparative ability.There is no contention by the General Counsel that discriminatees Filer, Lipari, or10 Filer had died on June 6, 196011 The General Counsel argues that Respondent should have placed,at least, one of thediscriminatees in Lobo's job while he wasinmilitaryservice.That it did not replaceLobo during the period of his military service was, I find, the exercise of a prerogative ofmanagement not in derogation of any "right"of the discriminatees.Strut, Respondent's news director,testified that he"felt that it was wise to have threemen overall,itwas not impossible to operate with just two, and wegaveit a whirl andwe found that it worked."The court held that the discrimination did not require Respondent to provide jobs forthe discriminatees289 F. 2d at 340. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarlin should have replaced Ben Silver or Weand,the other two photographer-reporters retained after the August 12,1958,reduction in force.Weand:Segal testified that: (1) up to August 12, 1958, Weand carried the title ofchief photographer and after that date he became a combination laboratory man andphotographer-reporter; (2) as chief photographer the duties of Weand were to over-see the technical side of the film work done by other photographer-reporters plus"filming shots himself";(3) after August 12, 1958,to the date of his resignation,Weand's "duties were strictly in the lab to take care of the laboratory and to goout and film stories"; (4) there was no job of chief photographer after August 12,1958; and (5) it would have been"ridiculous"to have a chief photographer afterAugust 12,1958,since"Ihad two reporter-photographers includingWeand and Ithink it was just Weand and Silver while Lobo was in service."I find this uncon-troverted testimony of a witness called on behalf of the General Counsel convincingthat due to the reduction in force,made on August 12, 1958,Respondent had noneed for and abolished the job of chief photographer and demoted Weand to a job asdescribed in Segal's testimony,supra.Also, no evidence having been adduced to thecontrary,I find that Weand had no"right"to continue to receive the pay of chiefphotographer after August 12, 1958.Applying the law of the case, set forth in the court's opinion,I find:(1)Filerfrom the date of his discharge to the date of his death had no"right" to reinstate-ment and consequently is due no backpay;(2) Lipari and Marlin from the date oftheir discharge to the date each was offered reinstatement had no"right"to rein-statement and consequently neither is due backpay;and (3) Weand had no "right" tothe wages of chief photographer after that job was abolished and is due no back-pay.4The "economicmanagement change",In his brief the General Counsel appears to argue that the August 12, 1958, re-duction in force was not an economic change.He compares labor costs for thephotographer-reporters and the costs for "stringer" films before and after August12, 1958. If by "economic management changes" is meant a reduction in laborcosts, I find the record does not support the General Counsel's contention.Therecord shows that Respondent substantially reduced its labor costs for photographer-reporters after August 12, 1958.The General Counsel implies that this was accom-plished by "the total expenditures for stringer story purchases increased from $690in 1958 to $750 in 1961, with an intermediate high of $930 in 1960 ... also that theaverage daily expenditure has increased from $1.89 in 1958 to $2.90 in 1961."The amount of Respondent's total biweekly payroll (the total biweekly amountsinclude base pay, overtime, and time worked on documentary films) for each pay-roll period from January 4, 1958, to August 2, 1958, shows a mean of approxi-mately $1,000; and, after August 30, 1958, to the end of the year a mean of lessthan $500.After 1958 through the payroll period immediately preceding the hear-ing on remand the mean has been about $700. In the light of this reduction in laborcosts the increase in the costs of purchase of stringer stories from $690 to $750 peryear, an increase of $60 a year, plus about $1 per day increase in expenditures forsuch stories, does not prove that the reduction in force was not an economic change;nor, does it show justification for the need of one or more additional photographer-reporters on Respondent's staff after August 12, 1958.12RECOMMENDATIONSUnder the law of the case as specified in the court's opinion (289 F. 2d 338) it isrecommended that the Board issue its Order that: (1) Filer had no "right" to re-instatement in the period from the date of his discriminatory discharge (August 12,1958) to the date of his death and is due no backpay; (2) Marlin had no "right"to reinstatement in the period from the date of his discriminatory discharge (August12, 1958) to the date he rejected Respondent's offer of reinstatement (October 17,1960) and is due no backpay; (3) Lipari had no "right" to reinstatement in the Periodfrom the date of his discriminatory discharge (August 12. 1958) to the date he re-jected Respondent's offer of reinstatement (October 20, 1960) and is due no back-pay; (4) Weand from the date of his discriminatory demotion (August 12, 1958) tothe date he resigned (January 6, 1961) had no "right" to the difference in pay fromthat he received and what he would have received had he continued in the job ofchief photographer and is due no backpay; (5) Filer's entitlements under the Board'sv While the record does not divulge the exact basic weekly salary of a photographer-reporter,it appears to be about$90 per week. LOCAL 1070, UNITED BROTHERHOOD OF CARPENTERS439Order terminated as of the date of his death (June 6, 1960); (6) the entitlements ofMarlin and Lipari, under the Board's Order terminated on the date each rejectedRespondent's offer of reinstatement (October 17 and 20, 1960, respectively); and (7)Weand's entitlements under the Board's Order terminated as of the date of his resig-nation (January 6, 1961).Further, that the Order recommended herein, if affirmedby the Board, or, such Order as the Board may determine to issue after considerationof exceptions, if any, to this Supplemental Intermediate Report, be filed with theUnited States Court of Appeals for the Fifth Circuit and copies be served upon theparties to this proceedingFurther, if any party is aggrieved by the Board's Orderwhich issues pursuant to these proceedings it shall initiate appropriate action intheUnited States Court of Appeals for the Fifth Circuit within 20 days after thefiling of the Board's Order in that court.Local 1070 of the United Brotherhood of Carpenters and Joinersof America(B.W. Horn Company)andRay Marruffo.CaseNo. 21-CB-1619.May 31, 190,DECISION AND ORDEROn March 6,1961, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding,finding that theRespondenthad engagedin and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter,the Respondent filedexceptions to the Intermediate Report anda supportingbrief.'The Boardhas reviewedthe rulings of the Trial Examiner madeat thehearing and finds thatno prejudicial error was committed.The Board has considered the Intermediate Report and the entirerecord in this case, including the exceptions and brief,and herebyadopts thefindings,conclusions,and recommendations of the TrialExaminer.2ORDERThe Board adopts the Recommended Order of the Trial Ex-aminer as its Order with the following changes :1.Paragraph 2(d) of the Recommended Order shall be modifiedto read: Notify the Regional Director for the Twenty-first Region,in writing, within 10 days from the date of this Order of the stepsthe Respondent has taken to comply herewith.1 The Respondent's motion to reopen the record to introduce additional evidence isdeniedRespondent seeks to establish that the Employer, by a memorandum agreement in1956, adopted the terms of the Southern California General Contractors agreement datedMay 1, 1954From the Respondent's own testimony it is clear that the 1954 agreement(not in evidence) has been superseded by the 1959 General Contractors agreement whichis inevidenceFurther, even if we assume that the Employer is bound by the 1959 agree-ment, the agreement contains nothing that would justify or excuse Respondent's conductherein.'In addition toInsulation Contractors of Southern California, Inc, etat, 110 NLRB638,which the Trial Examiner cited, we also rely onBrunswick Corporation (LocalUnion65,United Brotherhood of Carpenters and Joiners of America, AFL-CIO),135NLRB 574, andFalstaff Brewinq Corporation (Brewers and Malt8ters Local Union No. 6,etc ),128 NLRB 294, enfd. 301 F. 2d 216 (CA. 8)137 NLRB No. 52.